Citation Nr: 1416321	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to an increased rating greater than 10 percent for service-connected carcinoma of the thyroid with total thyroidectomy.

4.  Entitlement to a disability rating greater than 30 percent for dysphagia/difficulty swallowing.

5.  Entitlement to a disability rating greater than 10 percent for dysphonia.

6.  Entitlement to a compensable rating for removal of pretracheal fat and a medial portion of the left sternocleiodomastoid muscle with scar. 



REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Representative


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened claims for service connection for cervical and lumbar spine disability in January 2010, and remanded the case then and in May 2012 for further development.  Subsequently, the matters of entitlement to service connection for a psychiatric disability and a TDIU which were on appeal were granted by the RO in July 2013, and so they are no longer on appeal.  

The issues of entitlement to a rating greater than 10 percent for service-connected carcinoma of the thyroid with total thyroidectomy, a rating greater than 30 percent for dysphagia/difficulty swallowing, a rating greater than 10 percent for dysphonia, and a compensable rating for removal of pretracheal fat and a medial portion of the left sternocleiodomastoid muscle with scar are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  The Veteran's current cervical spine disability was not manifest in service and is unrelated to any incident of service.  Cervical spine arthritis was not manifest to a degree of 10 percent within one year after service separation.  Current cervical spine disability was not caused or aggravated by the Veteran's service-connected residuals of a total thyroidectomy.  

2.  The Veteran's current lumbar spine disability was not manifest in service and is unrelated to any incident of service.  Lumbar spine arthritis was not manifest to a degree of 10 percent within one year after service separation.  Current lumbar spine disability was not caused or aggravated by the Veteran's service-connected residuals of a total thyroidectomy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided for the claims in September 2004 and March 2006 and the claims were subsequently readjudicated in a supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2011 and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  Adequate examinations which show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence, have been obtained.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has adequately assisted the Veteran with his claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Service treatment records are silent for reference to cervical or lumbar spine disease, injury, or problems.  The Veteran was treated in August 1975 after being struck in his face with a fist, resulting in a nasal fracture and laceration.  The only abnormalities found on examination at that time were of the nose and left eye, and on service discharge examination in October 1975, his spine was normal.  

Medical records from shortly after service discharge including a VA examination report do not mention cervical or lumbar spine problems.  Back injuries post-service in 1989, 1992, 1995, and 1996 have been reported.

Back strain was reported in October 1994, and in December 1997, back and cervical spine symptoms were reported as part of a workman's compensation follow-up.  In February 1998, it was reported that the  Veteran had MRI evidence of an L5-S1 disc bulge and annular tear, and of C4-5 and C5-6 disc protrusions.  

In July 2004 and December 2010, the Veteran has described having injured his neck and/or back when he fell after being struck in the face in service, resulting in current disability.  

In a statement received in February 2006, the Veteran's his ex-wife reported that he injured his back and neck from the fall during the service confrontation that resulted in a nasal fracture, and that the injuries continued to plague him since then.    

The Board remanded the case to the RO in January 2010 for a VA examination with nexus opinions regarding the Veteran's cervical and lumbar spine disabilities.  

On VA examination in June 2011, the Veteran stated that neck symptoms began after a blow to the face in service, and that low back problems started in about 1989.  In September 2011, the VA examiner concluded that the Veteran's service neck problems were related to the present neck problems, but that there was a workman's compensation injury to the low back after service, and so it was less likely than not that the low back problems are related to service.  The RO returned the report to the examiner in November 2011, as he did not provide any rationale for the cervical spine disability medical opinion.  In December 2011, the examiner opined that it was less likely than not that neck and back problems are related to service, as there are no meaningful objective neck or back entries in the service treatment records that could specifically demonstrate causality.  

The Board remanded for another opinion in May 2012, as the examiner ignored the Veteran's lay assertions that he had sustained back and neck injuries in service.  

In May 2013, a VA examiner reviewed the Veteran's claims folder and concluded that with currently available information, it was less likely than not that the Veteran's current cervical spine disorder had its onset in service or due to incidents that occurred in service.  The Veteran had no post-traumatic findings related to his neck pathology, and no neck pathology was identified during service or in the first year after service.  The examiner also opined that it was less likely than not that the Veteran's cervical spine or lumbar spine conditions had been caused or aggravated by the Veteran's service-connected residuals of thyroidectomy, because the thyroidectomy condition did not directly involve the spine.  The file was returned to the examiner, who, in October 2013, rendered another medical opinion.  The examiner noted that there were no service treatment records of a back condition or back injury, and concluded that with the currently available information, the Veteran had no significant injury to his back or identifiable back pathology during or as a result of service.  The Veteran had reported to the examiner that his back problems began in 1989 while lifting a large television at work.  With the currently available information, the Veteran's current back condition was less likely than not secondary to service or service events.  

Based on the evidence, the Board concludes that service connection is not warranted for cervical or lumbar spine disability.  The preponderance of the evidence indicates that neither was manifest in service, arthritis of the cervical or lumbar spine was not manifest to a degree of 10 percent within 1 year of separation, and neither the current cervical spine disability nor the current lumbar spine disability is related to any incident of service, including the August 1975 incident where the Veteran fractured his nose, and neither was caused or aggravated by the Veteran's service-connected thyroidectomy disability.  

There was one medical opinion, in June 2011, relating cervical spine disability to service.  The only apparent reason for the opinion, however, is that there was no workman's compensation injury after service to the cervical spine, and that is not much of a reason at all, especially since the Veteran's current cervical spine disability was first shown years after service and the preponderance of the evidence indicates that there was no significant cervical spine injury in service, if there was one at all.  All other opinions of record are to the effect that the Veteran's current cervical and lumbar spine disorders are unrelated to service or to the service-connected thyroid disorder.  That includes the May 2013 opinion which was based on the fact that the Veteran had no post-traumatic findings related to his neck pathology, and that no neck pathology was identified in service.  It also includes the October 2013 opinion that the Veteran's current back condition was less likely than not due to service, as the Veteran had no significant injury to his back or identifiable back pathology during or as a result of service.  Last, there was a May 2013 VA medical opinion indicating that the Veteran's cervical and lumbar spine disabilities would not have been caused or aggravated by his service-connected residuals of thyroidectomy, as the latter did not directly involve the spine.  The most probative reports are the negative medical opinions which are based on a review of the relevant evidence.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).


ORDER

Service connection for a cervical spine disability is not warranted.  

Service connection for a lumbar spine disability is not warranted.


REMAND

In May 2012, the Board remanded the issue of the ratings to be assigned for residuals of the Veteran's service-connected status post total thyroidectomy to the RO for additional action.  Prior to the remand, the RO had assigned one 10 percent rating, for carcinoma of the thyroid with total thyroidectomy, under 38 C.F.R. § 4.118, Diagnostic Code 7903 (2013), which is for hypothyroidism, and which is rated based on the existence of cold intolerance, muscle weakness, cardiovascular involvement, mental disturbance, bradycardia, sleepiness, weight gain, fatigability, constipation, and the need for continuous medication for control.  The Board noted in May 2012 that hypothyroidism was only one of the residuals of the Veteran's in-service thyroid surgery, and that an examiner in 2011 had identified other conditions that could potentially be stemming from the Veteran's thyroid surgery, to include numbness, facial twitching, muscle cramps, hair thinning, dysphagia, dysphonia, a scar, psychological effects, and osteoporosis.  The Board noted that the RO had identified the additional residuals, but had referred them to the RO.  

The Board pointed out in May 2012 that the residuals identified in the 2011 examination report were part of the Veteran's currently service-connected disability and that failure to address each residual as a part of the overall increased rating claim on appeal was contrary to the Board's January 2010 remand directive.  The Board remanded the matter to have the RO comply with the January 2010 remand.  On remand in October 2013, the RO rated dysphagia as 30 percent disabling, dysphonia as 10 percent disabling, and removal of pretracheal fat and a medial portion of the left sternocleidomastoid muscle with scar as noncompensable.  The RO did not issue a supplemental statement of the case on these matters, and one is necessary to provide the Veteran with due process of law prior to the Board's consideration of the ratings to be assigned for these disabilities.  Accordingly, remand for the issuance of a supplemental statement of the case on these ratings is necessary.  In the interim, the Board's adjudication of the issue of entitlement to a disability rating in excess of 10 percent for carcinoma of the thyroid with total thyroidectomy under Diagnostic Code 7903 is deferred, as these matters are inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a supplemental statement of the case on the matters of the ratings to be assigned for dysphagia, dysphonia, and removal of pretracheal fat and a medial portion of the left sternocleidomastoid muscle with scar.  Thereafter, return the case to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


